Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-20 are pending.
Claims 1 and 11 are independent claims.
Claims 1, 3, 5-8, 10, 11, 13, 15-17, and 20 are currently amended.
The amendments to claims to claims 5 and 8 result in the claims no longer having limitations considered as “means” claims under 112(f).
The amendments to claims 10 and 20 have overcome the previous claim objections.
The amendments to claims 3 and 13 the 112(b) rejections.
The amendments to claims 1 and 11 have overcome the previous 35 USC 101 rejections for claims 1-20.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to anticipate or make obvious the combined limitations of independent claims 1 and 11.  In particular, the claims both require a sensor that makes downhole shear force and bending moment measurements which is then combined with a modelling of the bottom hole assembly that calculates additional shear forces and bending moments.  The invention further calibrates a trajectory of the borehole using the combination of both the calculated and measured shear forces and bending moments.  Last the invention performs a condition-monitoring of a component of the bottom hole assembly by relating the calculated shear forces and bending moments to loads internally exerted on the component.
Prior art exists for the estimate of bending moment, Kpetehoto et al., US 2015/0075274.  However this teaching neither anticipates nor makes obvious an invention requiring both measurement and calculation for both shear forces and bending moments, in fact it is silent concerning any consideration of shear forces.
Bailey et al., US 2011/0214878, addresses modelling of both shear forces and bending moments [0013], but fails to provide the measurement of shear force as a sensed input for the analysis [0030].  Finding others who might make measurements of shear forces does not in any manner make it obvious to do the further analysis that requires the calibration of the propagation using both the calculated and measured values of shear force and bending moment, since Bailey’s analysis does not include any direct measurements of shear forces.
Sensor measurement of both shear forces and bending moments are known in the industry: Ho US 5,358,059, col 2 lines 61-65; Dublin Jr., US 6,068,394, col 1 lines 52-59; and  Holcomb, US 2016/0178430, [0032].  However none of these teaching anticipates the further modelling and calibration of the trajectory using both measured and calculated values.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGIS J BETSCH whose telephone number is (571)270-7101. The examiner can normally be reached Monday through Friday 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REGIS J BETSCH/Primary Examiner, Art Unit 2857